Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, entered October 21, 2003 in Oneida County [John G. Ringrose, A.J.]) to review a determination of respondent. The determination found after a Tier III hearing that petitioner had violated various inmate rules.
It is hereby ordered that said proceeding be and the same hereby is unanimously dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d 996 [1996]). Present— Green, J.P., Fine, Kehoe, Gorski and Hayes, JJ.